NATHANIEL R. JONES, Circuit Judge,
dissenting.
I add this word to Judge Daughtrey’s dissent expressing appreciation for the historical perspective of the Voting Rights Act, which was provided by Judge Keith. I think that it is particularly significant for this statement to be made at this time in that the nation is reflecting on the centennial of the pernicious decision handed down by the Supreme Court in Plessy v. Ferguson, 163 U.S. 537, 16 S.Ct. 1138, 41 L.Ed. 256 (1896).
Were I so empowered, I would decree that every Judge, federal and state, be required to read Justice Henry Billings Brown’s majority opinion and Justice John Marshall Harlan’s dissenting opinion. Our current civil rights remedies cannot be properly understood without a knowledge of how the United States Supreme Court constitutional-ized policies and practices that relegated an entire race of people, based on color, to second-class status. See Plessy, 163 U.S. at 540-50, 16 S.Ct. at 1139-43 (holding that Louisiana segregation statute did not violate *1404the Thirteenth and Fourteenth Amendments).
One of the principal reasons that our nation is tossing and turning over the issue of race and racial remedies is the separate-but-equal road taken by Justice Brown and his Supreme Court colleagues in 1896. There was a clear alternate road available to them which they reused to take. Had they the courage and foresight of the late Justice Harlan, this nation would be spared the current travail.
The road not taken by Justice Brown and the Plessy majority consisted of this plain proposition, eloquently articulated by Justice Harlan:
[I]n view of the constitution, in the eye of the law, there is in this country no superi- or, dominant, ruling class of citizens. There is no caste here. Our constitution is color-blind, and neither knows nor tolerates classes among citizens. In respect of civil rights, all citizens are equal before the law.
Plessy, 163 U.S. at 559, 16 S.Ct. at 1146-47.
As Judge Keith notes, the Voting Rights Act is one of Congress’s significant attempts to provide a remedy that the Fifteenth Amendment authorizes, because of the “road not taken” in 1896.
If we cannot effectively enforce this Act, we are once again guilty of what the late Justice Potter Stewart stated in Jones v. Mayer Co.: that the Constitution has “made a promise which the Nation cannot keep.” 392 U.S. 409, 443, 88 S.Ct. 2186, 2205, 20 L.Ed.2d 1189 (1968).
The issues of this case and the centennial of Plessy affords a timely occasion to be reminded of this history.